AO l99A (Rev.11/08-VAW Additions10/16OrderSet
                                            lingConditionsofRelease)                                              Pagelof3Pages


                                    UNITED STATESDISTRICTCOURTFILED IN OPEN COUPT
                                                fs
                                        WesternDiot
                                                  rri
                                                    tc
                                                     ht
                                                      eofVirgi
                                                             nia                          DATE . -S' Z-0
                                                                                                      .
                                                                                                      .




             unitedstatesofAmerica                                                        L-)F-PU !'.                 'K
                           V.
                                                                    CaseN o. 3:18-c1
                                                                                   --00025-04
                   Cole Evan W hite
                       Depndant

                           O RD ER SE TT IN G CO N DITIO N S O F R ELEA SE

IT ISORDERED thatthedefendant'sreleaseissubjecttotheseconditions:
    (1)Thedefendantmustnotviolateanyfederal,stateorlocal1aw whileonrelease.
    (2)Thedefendantmustcooperateinthecollection ofaDNA snmpleifthecollectionis
         authorized by 42U .S.C.j 14135a.

    (3)Thedefendantmustimmediatelyadvisethecourt,defensecotmsel,andtheU.S.attorney
         in m iting beforeany changein addressortelephonenumber.                                                                    '

    (4)Thedefendantmustappearincourtasrequireandmustsurrendertoserveandsentence
         im posed
                                                                                                                                :
         Thedefendantmustappearat(ifblnnk,tobenotified)'-W D
                                                           .C,.?5..jF.j#-M4i
                                                                           .q.i*
                                                                               -% .
                                                                                  t-.-..-
                                                                                   .
                                                                                                  ptace

               otejvill
           Charl      p,FA27902
                       .
                                          01l'October7!201
                                                  .      .-0
                                                           ..a
                                                      . .,. ..t
                                                              .1.0:
                                                                  -0
                                                                   ..0.a
                                                                       .-.
                                                                         -m.
                                                                           -.........- ......-.-.-.- -- ...-.-.- ... .-.......-.-..Jd
                                                                            D ateandTim e



                       R elease on PersonalRecognizance or U nsecured Bond

IT IS FU RTH ER ORD ERFD thatthe defendantbe released on condition that:

    (5)      Thedefendantpromisestoappearincourtasrequiredands= endertoserveany
         sentence imposed.

    (6)      Thedefendantçxeçptrsanlzps-çctMçq-bopdlinéipgt
                                              -           .l.
                                                            èqdefendanttopaytheUrlitel
         Statesthe sum of' 4--e 4-%ôhJ. . ..
                                -                          .. .l   jdol
                                                                      lars($ t.0.  o:.
                                                                                 ?'.  J.oo. j)
         in theeventofa failureto appearasrequired orsurrenderto serve any sentence imposed.
                                                               DITIONAL CONDITIONS OF RELEASE
                      Upon ffndingthatreleaseby 0neoftheabovemethodswillnotby itselfreasonablyassur:thedefendant'sappearanceandthesafety ofotherpersonsor
        thecommunity.
        ITIS  I
              'IERORDERED thatthedefendant'srel  easeissubjecttot
                                                                hecondi
                                                                      ti
                                                                       onsmarkedbelow:
        (7) nedefendanti
                       splacedinthecustodyof:
              Personororganization1 ...-..- - -.                                                                                                                            l
                      Addrtsg(onl
                                yi
                                               %.G.  --.-
                                                        ï..
                                                          ,...... -%.
                                  daboveisauoranizalion .-.--..-..--..
                                                                      .-.
                                                                        .
                                                                     ---.
                                                                         -.--.
                                                                        .--.
                                                                             -.-
                                                                               .-.--
                                                                             .-....
                                                                                    -..
                                                                                      -----.--.
                                                                                   -..- --...-
                                                                                              '..
                                                                                               ..
                                                                                                 --.
                                                                                                -..
                                                                                                   -.--.-.-
                                                                                                      .---
                                                                                                           -.--.
                                                                                                          ---.
                                                                                                                -'-
                                                                                                               ---.
                                                                                                                   ..-.
                                                                                                                      -.
                                                                                                                       --------
                                                                                                                  --.- -..-.--.
                                                                                                                                ---.-
                                                                                                                                    --'
                                                                                                                                    -.
                                                                                                                                      -'
                                                                                                                                       -.''
                                                                                                                                          .
                                                                                                                                          ----------
                                                                                                                                      - ----.-.-.---.
                                                                                                                                                    -
                                                                                                                                                     --
                                                                                                                                                      I-1
                      CityandState       C      h          - tC-X .                      .             .TelNo.(onl
                                                                                                           .     yfabovei
                                                                                                                        sant
                                                                                                                           lrg'
                                                                                                                              l?l
                                                                                                                                fzl/DlJ-.- -... .- 1
                                                                                                                                                   .
        whoagrees(a)tosupervisethedefendantlnaccordancewithaI
                                                            loftheconditionsofrelemse,(b)touseeveryefforttoassurethedefendant'sappearanceata11
        scheduledcou:
                    '
                    tproceedings,and(c)tonoti
                                            fythecourtimmediatelyifthedefendantviolatesanyconditionofrel
                                                                                                       easeordi sappears.
                                                                                               '                                                     (
                                                                                                                                                     c .. D.< -b
                                                                                                                                                               ---     ---'1
                                                                                                                                                                 Zf--.-.
                                                                                                                      ustodianorproxy                                Date
        (8)Z '
             rhedefendantmust:
             a) Z reporttotheUSProbationOfrice,
'            b) I
                ZIexecut
                           telephonenumber.-.4..11.1
                       eabondoranapeementtoforf
                                                   .11--i#...---G.
                                              bituponfaili
                                                                 çoq.
                                                                    --i,nolaterthan--..
                                                         n toap earasreuiredthefoll
                                                                                      p<----.
                                                                                            -- $0-.
                                                                                                  --
                                                                                                   ....
                                                                                                      ---..-1.
                                                                                  owin um ofmoneyor ro erty:
                                                                                                                                                                       l
                             ;                     :'                                        :                            ;
             c) I
                ::1 ostwî
                        ththecourtthefolowlng roofofownershi ofthedeslgnated rope ,orthefolowlngamountor ercentaeoftheabove-describedsum
                                                                                                                                                  - ----- ..-.--1.
                  '
                   . .... ....-.. . . ...- ...,-.-..-.... . - .........---.,.-.....--:uu-..--...z-uy-a-.r-p -wo - --uclmckm.....--..-.- -..-.-.. -.
             d) EIe uteabailbondwithsolventsuretiesintheamountofS                                    '      .          . --- -
                                                                                                                                   l
                                                                                                                                   '.
             e)          intainoractivelyseekemployment.
             9         maintainorcommenceaneducationprogram.
             g
             h))       Ob(md
                          'o0
                          nlrP
                             an
                              aySSPPROSII
                                        SPOXtO: (. '%
                                                .-.-
                                                    -..-w-.. .:.. .v...
                                                    .                 -..
                                                                        -.-
                                                                          ...--...-.....-.
                                                                                         --.-..
                                                                                              yzy
                                                                                                .
                                                                                                -U-#o'
                                                                                                     u.-.t.
                                                                                                          v,
                                                                                                           ---'
                                                                                                              .
                                                                                                              -.-.
                                                                                                                 -
                                                                                                                 .
                                                                                                                 -.-...w-.
                                                                                                                         m-.j
                                                                                                                            '
                                                                                                                           -'
                                                                                                                            azzTtjQ (
                                        .
             i)                                 -
                   abidebythefollowinjrestl
                                          ictionsonpersonalassociation,placeofabodeortravel
                                                                                          :remainintheWDVA&nottraveloutsfdetheWDVAwithout
                permissionofthesupenqsingom cer
             j) X avoidallcontact,di
                                   rectlyorindirectl,withany ersonwhoi   sorma becomeavictim or otentialwitnessinthei
                                                                                                                    nvestiationor rosecution,
                   includingbutnotlimited to.                  .   .      -          .                .               . - ..       - ... -....- .-       . . -.---
                                                                                                                                                                     1
             k) I
                :Jundergomedicalorpsychiatl
                                          ictreat
                                                ment.                                          '
             1) I
                ZIremrntocustodyeach(week)dayat .-... ..                                       ,
                                                                       ..-..- - . . - . - .- - -.   o'clockafterbein rel
                                                                                                                       easedeach(week da ats-.  --- -- i
                                                                                                                                             - -.      .o'clockfor
                  employment.schooling.orthefollowingpurposets):.- .-. ..--.
                                                                           -.----.
                                                                                 --........--..
                                                                                              ---.
                                                                                                 --- -.-..---..-.--.
                                                                                                                   .
                                                                                                                   --...
                                                                                                                       - ---.
                                                                                                                            --.-.
                                                                                                                                .--..
             m) EImalntainresidenceatahalfwayhouseorcommunitycorrectionscenter.asthepretrialselvicesomceorsupervisingomcerconsidersnecessary.
             n) Z refrainâom possessing eann,destructivedevice,orotherdangerousweapons.
             o) Z refrainfrom IZIany excessiveuseofalcohol
             p) Z refrainfrom useorunlawfulpossessionofanarcoticdrugorot
                                                                       herconkolledsubstancesdefinedin21U.S. C.j802,unlessprescribedbyali censed
                  medicalpractitioner.
             q) EInotassooiatewithanyknownillegalusers/possessorsofcontrolledsubstancesandshallnotbejresentinanylocationwhereconlolledsubstancesare
                   beingillegallyusedand/ordistributed,unlessapprovedbythe supervisingofficerincooperation wlthIaw enforcementom cers.
             r) (:1submittoanytestingrequiredbyt
                                               hepretrialservi
                                                             cesofficeorthesupervisingomcertodeterminewhetherthedefendantisusingaprohi
                                                                                                                                     bited
                   substance.Anytesti
                                    ngmaybeusedwithrandomfrequencyandincludeurinetesting,thewearingofasweatgatch,aremotealcoholtesti
                                                                                                                                   ngsystemantl
                                                                                                                                              /or
                   anyform ofprohibitedsubstancescrecning ortesting.Thedefendantmustrefrain from obstructingorattemptlng toobstructortamper,inanyfashion,
                withtheemciencyandaccuracyofanyprohibitedsubstancetestingormoni      tori
                                                                                        ngwhichis(are)requiredasaconditionofrelease.
             s) I:1participateina.program ofinpatientoroutpatientsubstanceabusetherapyandcounselingifthepretri
                                                                                                             alsewicesofliceorsupervisi
                                                                                                                                      ngoflicerconsiders
                itad ' ble.
l            t) part   icipateinonofthefollowinglocationmonitoringprogram componentsandabi   debyl tsrequirementsasthepretri
                                                                                                                           alservicesomcerorsupervising
                   omcerinstru .
                      i. pretCu
                             ri
                               rfew.Youarerestrictedtoyourreside
                              alservicesofficeorsupervisinFomcer,
                                                                 nceeveryday from---.
                                                                'or
                                                                                    w*-(.
                                                                                        M --1to--- -w--P-.
                                                                                                         >>--l.orElasdirectedbythe
                      ii. I
                          ZIHomeDetention.Youarerestnctedt
                                                         oyourresi
                                                                 denceata1timesexceptforemployment;religioussenices;medical,substanceabuse,or
                          mentalhealthtreatment;attorneyvisits;courtappearances;courborderedobligations;orotheractivitiespre-approvedbythepretrialservicesoffice
                          orsupervisingofficer.or
                   iii. E1HomeIncarceratien.YouarerestrictedtoM-hour-a-daylock-downexceptformedicalnecessitiesandcourtappearancesorotheractiviti
                                                                                                                                               es
'                          pecificallyapprovedbythtcourt.
'            u)       submi ttothelocationmoni  tori
                                                   ngindicatedbelow andabidebyalloftheprogam requi
                                                                                                 rementsandinst
                                                                                                              ructçonsprovidedbyt
                                                                                                                                hepretrialservfcesofl
                                                                                                                                                    icer
'                  orsupervisingofticerrelated totheproperoperationoftechnology.
                         IZIn edefendantmustpayallorpartofthecostoftheprogram baseduponyourabili   tytopayasthepretrfalsewicesomceorsupçrvisingoocer
                          detennines.
                   i. IZILocationmoni  toringtechnologyasdirectedbythepretrialservi cesofficeorsupervi  singoflicer;
                  ii. D RadfoFrequency(RF)monitori      nj;
                 iii. IZIPassiveGl  obalPositioningSatelllte(GPS)monitoring;
                 iv. EI iveGlobalPositioni      ngSatelite(GPS)monitori  ng(including<4hybrid''(Activegassive)GPS), .
                  v.      VoiceRecognition monitoring.
'            v) Z reportassoonaspossible,tothepret   rialsefvicesofriceorsupervisingofticeranycontactwithany1aw enforcementpersonnel,including,butnot
'
                limitedto.anyarrest.questioning ortrafticstop.
             w) Z followthedi  rectionsandinstructionsofthesupewisingomcer
    .
             x) L1notassociatewithanyknownillegalusers/possessorsofcontroll    edsubstancesandshallnotbepresentinanylocati   onwherecontrolledsubstancesare
                beingillegall
                            yusedand/ordi   stri
                                               buted,unl essapprovedbythesuçervisingoflicerincooperati  onwithl awenforcementomcers.
             y) EI:.  9defendmy.slpll-npl-incprpqwl.
                                                   grefl
                                                       -jychargtu ra
                                                                   pprlapplllonallinesofcre4jtwi vtll
                                                                                                    puttllgppcqvaloflleprobatiop-oëqtp-.-        -
                                                                 tet S-e -;                                 u-l% (J-..           .- - .
                                                                                                                                       1-.. .- q    . . .'<
            %k                ? .-%                .e.e-- % -% ? ::.7,?
                                                           .
                                                                   .
                                                                                .
                                                                                                                      g,                ,      )kcl--z1:.-
            ?                 h6u$$               GGy 1h      -                                                               .Y-           e- .
AO 199C (Rev.09/08-VAW Additions10/16)AdviceofPenalties                                                     Page3of3Pages


                                        ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOW IN G PENM TIES AND SANCTIONS:
         Violating any oftheforegoing conditionsofreleasemayresultin the immediate issuance ofa warrantforyourarrcst a
revocation ofyourrele%e,an orderofdetention,aforfeitureofany bond,and aprosecution forcontemptofcourtand could
resultinimprisonment a fine,orboth.
         W hile on release,ifyou commitafederalfelony offensepunishmentisanadditionalprisontenn ofnotmorethan ten
yearsand forafederalmisdemeanoroflknsethepunishmentisan additionalprison term ofnotmorethan oneyear.This
sentencewillbeconsecutive(i.e.
                             ,inadditionto)toanyothersentenceyoureceive.
         ltisacrimepunishablcbyuptotenyearsinprison,anda$250,000fine,orboth,to;obstructacriminalinvestigation;
yamperwith awitness,victim,orinformant;retaliateorattemptto retaliateagainstawitness,victim ,orinformant;orintimidate
orattempttointimidateawitness,victim,juror,informant,orofficerofthecourt.Thepenaltiesfortampering,retaliation,or
intim idation aresigniticantly moreseriousifthey involveakillingorattempted killing.
         Itlaûerrele%e?youknowinglyfailtoappearastheconditionsofreleaserequire,ortosurrendertoserveasentencc,
you may be prosecuted forfailingto appearorsurrenderandadditionalpunishmentmaybe imposed. Ifyou areconvicted of:
    1) anoffensepunishablebydeath,lifeimprisonment,orimprisonmentforaterm oftifteenormore-youwillbefined
         notmorethan$250,000orimprisonedfornotmorethan 10years,orboth;
         an offensepunishableby imprisonmentforaterm offiveyearsormore,butlessthan fifteenyears- youwillbefined
         notmorethan$250,000orimprisonedfornotmorethanfiveyears;orboth;
    3) anyotherfelony-youwillbefinednotmorethan $250,000orimprisonednotmbrethantwoyears,orboth;
    4) amisdemeanor-youwillbefinednotmorethan$100,000orimprisonednotmorethanoneyear,orboth.
     A term ofimprisonmentimposed forfailureto appearorsurrenderwillbeconsecutiveto any othersentenceyou receive. In
addition,afailureto appearorsurrendermây resultinthe folfeiture ofany bond posted.

                                            Acknowledgment()ftheDefendant
          Iacknowledgethatlam'thedefendantin thiscaseand thatIam awareoftheconditionsofrele% e. Ipromiseto obey
allconditionsofrelease,to appearasdirected,and surrcndertosel
                                                            'veany sentenceimposed.Iam aware ofthe penaltiesand
sanctionssetforabove.


                                    *

                    eputy lerk                                                         Defendant'
                                                                                                sSi
                                                                                                  gnature
                                                                     Charl
                                                                         ottesvill
                                                                                 e,Vkghh                             l
                                                                                                                     j
                                                                                          City and State

                                          Directicnsto theUnited StatesM arshal
   ThedefendantisORDERED relea ed afterprocessing.
Z TheUnitedStatesmarshalisORDEREDtokeepthedefendantincustodyuntilnotitledbytheclerkorjudgethatthe
    defendanthaspostedbond and/orcomplied with a1lotherconditionsforrelease.Ifstillin custody,the defendantmustbe
    producedbeforetheappropriatejudgeatthetimeandplacespecified.
       slay 22, 2019                                   ,
                                                                                 JudlcialO//cer'
                                                                                               s&g         r

                                                                    Hon.JoelC.Hoppe.United StatesM azistrate Judce
                                                                               Printed Name and Title




DISTRIBUTION: COURT            DEFENDANT        PRETRIAL       SERVICES       U.S.AW ORNEY         U.S.M ARSHM
